PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,757,355
Issue Date:   Aug 25, 2020
Application No. 16/048,435
Filing or 371(c) Date:  Jul 30, 2018
Attorney Docket No. 9225-US 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed January 16, 2022, which is being treated as a request under 37 CFR 3.81(b)1 to correct the information of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.  

The request is DISMISSED.

37 CFR 3.81(b), effective June 25, 2004, reads:

After payment of the issue fee:  Any request for issuance of an application in the name of the assignee submitted after the date of payment of the issue fee, and any request for a patent to be corrected to state the name of the assignee, must state that the assignment was submitted for recordation as set forth in § 3.11 before issuance of the patent, and must include a request for a certificate of correction under § 1.323 of this chapter (accompanied by the fee set forth in § 1.20(a)) and the processing fee set forth in § 1.17(i) of this chapter.

The request under 37 CFR 3.81(b) was not accompanied by a statement that the assignment was submitted for recordation before issuance of the patent.  As petitioner has failed to comply with the provisions of 37 CFR 3.81(b), the request cannot be granted at this time.

A petition under 37 CFR 3.81(b) requires a processing fee of $140 (undiscounted) under 37 CFR 1.17(i), be submitted with any request.  Since the fee was not paid and the record does not show an authorization to charge, the petition cannot be granted at this time. 
 
It is noted that the petition filed January 16, 2022, stated a fee under 37 CFR 1.17(f) was submitted “via efsweb,” however, the Office record does not show this fee. 

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Oren Reches, appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, the time period cannot be extended. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET


    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004. 
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)